Citation Nr: 1016776	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-26 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from February 1964 to 
November 1966.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In a September 2008 decision, the Board granted service 
connection for bilateral hearing loss, denied service 
connection for tinnitus and a left knee disability, and 
determined that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for left ear otitis.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in May 2009, the 
appellant's attorney and a representative of VA's General 
Counsel filed a joint motion for partial remand.  In an 
August 2009 order, the Court granted the motion, vacated the 
portion of the Board's September 2008 decision denying 
service connection for a left knee disability, and remanded 
the matter to the Board for readjudication.  The remaining 
portion of the Board's September 2008 decision was left 
intact.  

In September 2009, the Board remanded the matter for 
additional evidentiary development.  As set forth in more 
detail below, another remand of this matter is required.  The 
appeal is REMANDED to the Waco RO.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for a left knee 
disability.  He contends that he injured his left knee during 
service in October 1966 and that this episode represented the 
onset of his current left knee degenerative joint disease.  

After carefully considering the record on appeal, the Board 
finds that additional evidentiary development is necessary.  

The appellant's service treatment records document that in 
October 1966, he sought treatment for episodes of his knee 
giving way with prolonged standing.  He was prescribed 
Butazolidin and an ACE bandage.  No chronic left knee 
disability, however, was identified at that time.  The 
remaining service treatment records are entirely negative for 
complaints or abnormalities pertaining to the left knee.

Similarly, the first notation of post-service knee complaints 
is in April 2004, nearly thirty-eight years after service 
separation.  At that time, the appellant visited a VA 
treatment facility and complained of knee pain, left greater 
than right, for the past 20 years.  The diagnosis was severe 
osteoarthritis, knee.  Subsequent clinical records show 
continued treatment for left knee pain and arthritis.  

The Board notes that there may be additional post-service 
clinical records which the appellant has not yet specifically 
identified.  In clinical settings, the appellant has reported 
a history of left knee arthroscopy in 1994.  Additionally, 
during a February 2006 VA medical examination, the appellant 
reported that his knee "was operated on in 1966 in McKinney 
at which time just general cleaning of the knee was done 
which did not help."  Records corresponding to these 
procedures have not been associated with the claims folder.  
The appellant and his attorney are advised, however, it is 
his responsibility to provide VA with enough information to 
identify and locate the existing records, including the 
approximate time frame covered by these records.  See 38 
C.F.R. § 3.159(c)(2)(i).  To date, he has not done so.  He is 
advised that absent additional information, VA is unable to 
assist him in obtaining these records.  Should he wish VA's 
assistance in obtaining these records, he should, with the 
assistance of his attorney, provide the RO with the necessary 
information and authorization to obtain them.  

Regarding a VA medical examination, the record on appeal 
indicates that the appellant was previously examined for VA 
compensation purposes in February 2006.  After examining the 
appellant and reviewing his claims folder, the examiner 
diagnosed the appellant as having degenerative joint disease 
of the left knee.  The examiner concluded that it was less 
likely than not that the appellant's current left knee 
problem was due to in-service knee symptoms.  The VA 
examiner, however, did not provide a rationale for his 
opinion nor did he cite pertinent evidence in the record in 
support of his conclusion.  This has not escaped the 
attention of the appellant's attorney, who has requested 
another remand of this matter for the purposes of obtaining 
an additional VA medical examination.  

The Court has held that a medical opinion is not entitled to 
any weight "if it contains only data and conclusions."  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In 
other words, most of the probative value of a medical opinion 
comes from its reasoning.  In light of the examiner's failure 
to provide a rationale for his conclusions or otherwise cite 
to pertinent evidence in the claims folder, the Board finds 
that the February 2006 VA examination report is of limited 
probative value.  See also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value).  For these 
reasons, a remand is necessary for the purposes of obtaining 
another examination. 

Accordingly, the case is REMANDED for the following action:

1.  In the event the appellant provides 
the necessary information and 
authorization, the RO should contact the 
treatment providers identified and 
request records corresponding to left 
knee surgical procedures performed in 
1966 and 1994.  

2.  The appellant should then be afforded 
a VA medical examination for the purposes 
of determining the nature and etiology of 
his current left knee disability.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that any current left knee disability is 
causally related to the appellant's 
active service or any incident therein.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his attorney should be 
provided a supplemental statement of the 
case, and she should be given an 
appropriate opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


